Citation Nr: 0517724	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability.  

2.  Entitlement to service connection for a bilateral leg 
disability other than Ekbom's (restless leg) syndrome.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from August 1956 to 
August 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision, and was previously 
remanded in February 2004.  In October 2003, a hearing was 
held at the RO before the undersigned, who is the veterans 
law judge rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing.


FINDINGS OF FACT

1.  The veteran does not have a cardiac disability which has 
been related to service. 

2.  The veteran does not have a bilateral leg disability 
other than Ekbom's (restless leg) syndrome which has been 
related to service. 

3.  Since the initial grant of service connection, the 
veteran's GERD has been manifested by complaints of chest 
pain, dysphagia, and regurgitation, which is not productive 
of more than minimal impairment.  


CONCLUSIONS OF LAW

1.  Service connection for a cardiac disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

2.  Service connection for bilateral leg disability other 
than Ekbom's (restless leg) syndrome is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  The criteria for an initial 10 percent rating for GERD 
have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.31, 4.114, Diagnostic Codes 
7306, 7346 (2000) and (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was initiated in this case 
by a letter dated in April 2001, wherein the RO essentially 
provided the veteran notice regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence had to be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for him to submit any evidence in his possession 
that pertained to the claims.   

During the course of this appeal, the veteran was also sent a 
rating decision in April 1999, a statement of the case in May 
2000, a Board remand in February 2004, a development letter 
in March 2004, and a supplemental statement of the case in 
November 2004.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this, the Board considers the notice requirements met, 
and any error in not providing notice prior to the rating on 
appeal is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, written statements 
from the veteran, and the transcript of the October 2003 
Board hearing.  In the March 2004 development letter, the 
veteran was asked to sign releases so that specific medical 
records could be sought.  To date, he has not returned these 
signed release forms.  VA has made a reasonable effort to 
obtain relevant records.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3).  

VA examinations were conducted in February 1999, February 
2001, and August 2004, and the reports of these examinations 
have been obtained and reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may also be granted service connection for 
cardiovascular disorders, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

A.  Cardiac disability 

The veteran has a current cardiovascular disability: the 
report of an August 2004 VA examination includes a diagnoses 
of arteriosclerotic cardiovascular disease.   During the 
course of this appeal (such as at his Board hearing), the 
veteran has asserted that his current cardiac disability was 
first evidenced by elevated cholesterol readings and abnormal 
electrocardiogram (EKG) readings in service.  

The bulk of his service medical records (including numerous 
reenlistment examination and chest x-ray reports) are 
negative for any history of or treatment for a cardiac 
condition.  However, the records do reflect cholesterol 
levels of 224 in December 1967, 210 in March 1968, and 242 in 
May 1971.  EKGs taken in February, March, and April of 1974 
were all normal.  

The veteran first sought VA treatment for chest pain and 
heart palpitations in July 1987, and eventually underwent an 
angioplasty for coronary artery disease in October 1996, with 
additional cardiac surgery performed in May 1997.  Medical 
records relating to this treatment regularly noted that the 
veteran had a "significant family history of multiple family 
members having coronary artery disease at a young age."  On 
an October 1996 outpatient record, his weight was noted to be 
342 pounds.

At an October 1998 examination for VA purposes, the veteran 
reasserted that abnormal EKGs in the 1960s proved he had 
coronary artery disease then.  The examiner, however, noted 
that the EKGs in question were actually normal.  He saw "no 
basis to suggest that [the veteran] had coronary artery 
disease back in the 60's, as he claimed, on his old EKG's."  

In conjunction with an August 2004 examination, a VA 
physician reviewed the veteran's claims file, including his 
service medical records.  The physician also noted that the 
veteran had a family history of cardiovascular disease, that 
he had hyperlipidemia, and was obese.  Following the 
examination, the physician opined

that the cholesterol elevation during 
[the veteran's] military service was not 
and did not represent the initial onset 
of his current coronary disease.  
Clearly, elevated cholesterol levels will 
predispose one to later development of 
coronary disease, but this condition is 
far [too] multi-factorial to be 
simplistically assigned to a prior 
elevated cholesterol level. . . . [The 
veteran] also has a lengthy positive 
family history, and he has been obese for 
many years.  Furthermore, in relation to 
his hyperlipidemia, the simple high level 
at a young age is insufficient 
information on which to base a decision 
of etiology.  His subsequent diet and 
exercise patterns and level of obesity 
are far more significant than one prior 
cholesterol reading.  It is therefore my 
opinion that the current cardiac disease 
should not be considered secondary to the 
elevated cholesterol level demonstrated 
while in service but should be considered 
secondary to multiple other non-service-
connected factors.  

While there is no question that the veteran has a current 
cardiac disability, there is simply no medical evidence 
relating this disability (first diagnosed years after 
separation) to his active duty.  In fact, the VA examiners in 
August 1998 and August 2004 specifically found otherwise.  To 
the extent that the veteran himself has claimed his current 
cardiac disability was manifested in service, the Board notes 
that as a layman, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In sum, the preponderance of the evidence is against finding 
that the veteran's current cardiac disability was manifested 
or aggravated during his active duty, or first arose to a 
compensable degree within one year of separation. 38 U.S.C.A. 
§ 5107.  When the preponderance of evidence is against a 
claim for service connection, it must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral leg condition

By an October 1976 rating decision, the RO (in pertinent 
part) granted service connection for Ekbom's syndrome 
(restless leg) and assigned a noncompensable rating for this 
disability.  Curiously, in August 1998, the veteran filed a 
claim for service connection for a bilateral leg muscle 
condition (presumably distinct from the service-connected 
Ekbom's syndrome).  The Board also notes that by a June 2001 
rating decision, the RO (in pertinent part) granted  service 
connection for multiple joint arthritis (shown to effect the 
knees, among other joints), and assigned a 10 percent rating 
for this disability.  In any case, the claim for service 
connection for a bilateral leg condition other than Ekbom's 
(restless leg) syndrome was perfected on appeal and will now 
be addressed.  

At his August 1956 enlistment examination, the veteran denied 
any foot or leg trouble, and his lower extremities were 
normal (as they were also found at examinations conducted in 
June 1960, June 1964, and December 1967).  A December 1967 x-
ray of the lower legs was normal.     

In January 1968, he was hospitalized after complaining of (in 
pertinent part) a history of leg cramps and tingling since 
July 1967.  These symptoms were not related to exercise or 
rest.  He was admitted for evaluation of calcium metabolism.  
During the hospitalization (which lasted approximately two 
weeks), he was seen in a neurology department which felt that 
he exhibited restless leg syndrome with mild supratentorial 
overlay, and the use of a mild tranquilizer was suggested.  
The veteran was placed on medication which significantly 
relieved his leg cramps and itching.  There was no evidence 
of a neuromuscular disease.  At a May 1970 reenlistment 
examination, the lower extremities were normal.  

In March 1976, the veteran underwent a neurology consultation 
for constant aching in multiple muscles.  He said these 
symptoms began with his 1967 leg cramps.  An April 1976 nerve 
conduction study appeared normal, as were the results of an 
April 1976 muscle biopsy.  

A Medical Board evaluated the veteran in August 1976.  His 
history of muscle weakness and myalgias was noted.  Present 
physical examination was within normal limits, although it 
was noted that he continued to have mild myalgias and 
transient muscle weakness.  

At a November 1997 outpatient examination, the veteran 
reported having had difficulties with his legs since the 
1960s.  Through the early 1960s, he apparently remained very 
physically fit.  In 1966, however, he found that he was 
unable to pass the qualifying physical examination to remain 
in the service.  This was because of weakness and difficulty 
doing push ups, etc.  However, with weight training and 
exercise he was able to improve his strength sufficiently to 
pass the examination.  However, he never felt as though he 
regained his former level of fitness.  In 1967, he began to 
notice bilateral leg discomfort in the muscles, in both legs 
equally (chiefly in the calves).  It was always distal to the 
knees and never anywhere else in his body.  He described it 
as an aching and pins-and-needles type of sensation 
simultaneously.  It also felt as if the muscles were 
twitching, although no twitching was visible.  The discomfort 
was relieved by exercise.  He was told that he had restless 
leg syndrome, and was placed on various medications without 
help.  After the outpatient examination, the impression was a 
thirty-year history of bilateral leg discomfort with mild 
peripheral neuropathy.  The veteran continued to seek 
treatment for leg discomfort through 1998.  

At a February 1999 VA examination, he complained of leg pain, 
onset 1967, under no particular circumstances in service.  
The pain was now constant and confined to his lower legs.  
Following an examination, the examiner concluded that the 
veteran had lower leg pain with the only focal finding being 
a small limp to the right during ambulation.  The examiner 
could not understand the etiology of this limp.  Although the 
veteran attributed it to the lack of sensation in his feet, 
the examiner commented that complaint usually resulted in an 
ataxic gait, not a limp to the right, and there was no leg 
length discrepancy, hip obliqui, or hip fracture to account 
for the limp.  Moreover, the examiner found no other 
significant focal neuromuscular or functional deficits.  
Therefore, the examiner could not explain the cause for the 
slight limp to the right during ambulation.  

At an August 2004 VA examination, the veteran again reported 
having had leg muscle pain off and on since the 1960s.  
Medication had virtually eliminated the restless leg 
symptoms, but he still had recurrent calf pain.  He said a 
negative Doppler ultrasound performed years before had ruled 
out deep vein thrombosis.  Significantly, his pain apparently 
was worsened by cholesterol medications, accompanied by 
significant elevation of his creatine phosphokinase levels 
during those time periods.  His symptoms of restless leg had, 
however, resolved and were not currently a factor though he 
continued to take medication to repress those symptoms. 

The veteran was diagnosed as having restless leg syndrome, 
well controlled on medications.  The examiner wrote that the 
minimal degree of the veteran's current symptoms was a 
continuation of the restless leg symptoms described during 
his military service.  However, it was deemed that the 
aggravation of these symptoms was not likely related to the 
restless leg syndrome, but rather a well-known side effect of 
some of the medications.  

Under the foregoing circumstances, it is the Board's 
conclusion the veteran does not have any leg disability, 
other than those for which service connection is already in 
effect.  While he apparently has some calf pain severe enough 
to cause visible limping, a VA examiner has concluded that 
this is likely a side effect of medications (presumably those 
taken for restless leg).  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a 
basis upon which to grant service connection for a bilateral 
leg disability other than Ekbom's syndrome has not been 
presented.  

In reaching this decision, the Board notes that even if some 
separate condition arose from medication taken for high 
cholesterol, as detailed above, service connection for a 
cardiac disability is not warranted, so secondary service 
connection for a bilateral leg disability due to medication 
taken for a cardiac disability is not appropriate. 

To the extent that the veteran himself has claimed (such as 
he did during his Board hearing) he currently has a bilateral 
leg disability other than restless leg syndrome which was 
manifested in service, the Board again notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a bilateral leg disability 
other than Ekbom's (restless leg) syndrome, which is related 
to service.  When the preponderance of evidence is against a 
claim, it must be denied. 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for higher initial rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  

When service connection for GERD was granted in April 1999, 
the veteran was assigned an initial noncompensable rating and 
this rating has remained constant through the appeal.  There 
is a distinction between a claim based on disagreement with 
the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board therefore will consider entitlement to "staged 
ratings."

The veteran's GERD has been rated by analogy under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, duodenal ulcer.  Under this 
criteria, a 10 percent rating requires recurring symptoms 
once or twice a year.  A 20 percent rating requires medical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  A 40 
percent rating requires moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A 60 percent 
rating is assigned for severe impairment, only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Typically, GERD is alternatively evaluated by analogy under 
Diagnostic Code 7346, hiatal hernia.  Under this criteria, a 
30 percent rating requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
rating, but with less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  As it happens, however, the language of 
Diagnostic Codes 7305 and 7346 is identical in both the old 
and revised versions.  Hence, there is no due process bar for 
the Board to proceed with the appeal.   See Bernard v. Brown, 
4 Vet. App. 384 (1993).

This claim for an initial compensable rating for GERD is 
complicated by the fact that the RO has, over the course of 
many years, service connected three gastrointestinal-related 
disabilities: history of peptic ulcer (by an October 1976 
rating decision), GERD (by the April 1999 rating decision), 
and Barrett's esophagus (by a June 2001 rating decision).  
The RO has evaluated each of these disabilities as 
noncompensably disabling.  As to the ratings for impairment 
of the digestive system, however, the regulations recognize 
that co-existing diseases of the digestive system do not lend 
themselves to distinct and separate disability evaluations.  
In particular, evaluations under Diagnostic Codes 7305 and 
7346 are not to be combined with each other, but rather a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture.  38 C.F.R. 
§ 4.114.  Thus, although this appeal arose in the context of 
a claim for an increased rating for GERD, it is appropriate 
to consider all the veteran's gastrointestinal complaints in 
determining the proper disability evaluation.  

The veteran first sought benefits for GERD in August 1998.  
The relevant record reflects that during a March 1998 
outpatient visit, he was noted to have had peptic ulcer 
disease and a long history of GERD.  He had had acid reflux 
symptoms for over ten years and had taken Gaviscon and Tums 
for these symptoms.  Good results came more recently with 
Axid and Carafate.  Nevertheless, he reported some mild 
reflux symptoms.  He denied any dysphagia, weight loss, 
melena, hematochezia, diarrhea, or constipation.  He was in 
no acute distress on examination.  His abdomen was soft, 
nondistended, and nontender, and bowel sounds were 
normoactive.  There were no hepatosplenomegaly or masses.  An 
esophagogastroduodenoscopy (EGD) was recommended to rule out 
complications associated with GERD such as Barrett's 
esophagus or esophageal stricture.  

An April 1998 EGD revealed Barrett's esophagus.  There was no 
dysplasia and the veteran denied reflux symptoms.  He was 
advised to continue taking medication daily and to have a 
repeat surveillance EGD in one year to rule out dysplasia. 

At a February 1999 VA examination, he stated that his 
symptoms were generally under good control with medications.  
Recently retiring from high stress work also improved his 
symptoms.  Dieting resulted in a 70-pound weight loss in 
three years.  He denied any diarrhea, constipation, vomiting, 
hematemesis, or melena, although he described pain as 
substernal and quite severe at times.  Nausea was also 
mentioned and he was apparently quite gassy most of the time.

The veteran's weight was 290 pounds, although there were no 
signs of acute weight gain or loss, or anemia.  His abdomen 
was somewhat obese and there was no hepatosplenomegaly or 
masses.  There was a general, vague fullness to palpation but 
no tenderness.  The veteran was diagnosed as having history 
of GERD and duodenal ulcers (resolved).  The examiner further 
noted that the veteran had intermittent symptoms that were 
generally well controlled by medication and diet.  There 
appeared to be no need for a repeat endoscopy.

At an April 1999 examination for purposes of VA vocational 
rehabilitation, the veteran reported that he had had 
heartburn for many years, but said it had worsened in the 
prior five years.  Examination revealed soft, active bowel 
sounds with no masses or hepatosplenomegaly.  An EGD with 
biopsy confirmed Barrett's esophagus.  

At a February 2000 outpatient visit, the veteran reported 
that he was still taking medication and doing quite well 
except for "occasional breakthrough symptoms."  The next 
month, however, he complained of some heartburn and frequent 
regurgitation of gastric contents.  

At a February 2001 VA examination, he reported that as long 
as he took medication he very rarely had attacks, but he did 
awaken approximately once per night with some substernal pain 
(relieved with Tums).  He no longer elevated his bed because 
it was not comfortable and because he could tolerate a single 
episode per night without difficulty.  On examination he 
appeared obese and in no acute distress.  His abdomen was 
soft and nontender, bowel sounds were normoactive, and there 
was no palpable hepatic or splenic enlargement.  

Private outpatient records reflect that the veteran sought 
treatment in June and December of 2001 for GERD symptoms 
(including mild, intermittent symptoms of reflux), even 
though he was taking medication.  In April 2002, he 
complained of dysphagia with a sensation of food getting 
stuck in his esophagus.  In May 2002, he said he continued to 
have pyrosis and regurgitation despite aggressive acid 
suppression with medication.  He also complained of 
constipation and difficult bowel evacuations.  

At his October 2003 Board hearing, the veteran's 
representative stated that the veteran had substernal pain at 
night which was relieved with medications.  The veteran 
himself said that his reflux disease usually occurred in the 
late evening or at night.  When it did, he would wake up in 
the middle of the night with intense substernal pain.  This 
apparently occurred almost every night, sometimes twice a 
night.  He said he was on Prilosec which had healed the 
damage in the esophagus and was supposed to cut down on acid 
volume, but a doctor had recently told him that an operation 
was necessary because the veteran had an "open chimney."  
That is, if he lay in the wrong position, "stuff" came back 
up and caused intense burning.   

At an August 2004 VA examination, the veteran reported that 
he still had recurrent reflux sensations with very mild 
burning and epigastric pain approximately once a day, but 
this level of symptomatology was much decreased with 
medication.  His prior symptoms occurred much more frequently 
and at times were severe.  These symptoms had not caused 
anemia, weight loss, vomiting, hematemesis, melena, or other 
health impairment.  

In the VA examiner's opinion, it was impossible to 
distinguish between the symptoms of GERD, peptic ulcer 
disease, and Barrett's esophagitis, as all of these 
conditions were related to gastric hyperacidity and (usually) 
dietary indiscretions.  The examiner therefore considered all 
these conditions as etiologically related.   The examiner 
concluded that the service connection of the duodenal ulcer 
and esophagitis should, in fact, clinically and etiologically 
include GERD as it was virtually impossible to have Barrett's 
esophagitis without the presence of GERD.  Therefore, the 
examiner considered it redundant to add GERD to the list of 
rated disabilities.  In any case, the examiner also noted 
that the veteran's current symptomatology with medication was 
very minimal.  

Given the veteran's complaints over the years of the presence 
of a chest area burning sensation and regurgitation, together 
with dysphagia, the level of which was overall described as 
minimal by a recent VA examiner, the Board concludes that 
after resolving reasonable doubt in the veteran's favor, the 
criteria for a 10 percent rating under Diagnostic Code 7346 
are met for the disability at issue.  The veteran has 
essentially exhibited 2 or more of the symptoms for a 30 
percent evaluation under this Diagnostic Code, but of less 
severity than would produce considerable impairment of 
health.  The Board also considers the evidence to support the 
conclusion that this level of impairment (10 percent) was 
present throughout the entire appeal period.  


ORDER

Service connection for a cardiac disability, to include CAD, 
is denied. 

Service connection for a bilateral leg disability other than 
Ekbom's (restless leg) syndrome is denied.

An initial 10 percent rating for GERD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


